EXHIBIT 10.45
1


VOLUNTARY RETIREMENT AND RELEASE




This Voluntary Retirement and Release Agreement is entered on this 8th day of
March, 2018 (the “Effective Date”) among Ferrell Companies, Inc. ("FCI"),
Ferrellgas, Inc. of Overland Park, Kansas (collectively, "Ferrellgas"), and
their affiliates, including Ferrellgas Partners, L.P., and/or Ferrellgas, L.P.,
(all of which will collectively be referred to as "Ferrell") and Randy V. Schott
("Employee"), to set forth the terms of retirement from Employee’s employment
relationship with Ferrellgas, a consulting arrangement for the following two (2)
years, and for all benefits, rights, and obligations between Ferrellgas and
Employee (referred to collectively as the “Parties”). Thus, in consideration of
the mutual promises, covenants and agreements set forth below, the adequacy and
sufficiency of which are hereby acknowledged by the Parties, the Parties agree
as follows:


Employee has notified Ferrell that he is retiring from the company as of the
Effective Date, and his regular employment will end on March 8, 2018; however,
Employee will continue in an advisory role described in Section 2 below. Ferrell
and Employee now desire to fully and finally resolve all issues among or between
them arising from Employee's employment by Ferrell, his retirement and
subsequent consulting relationship with Ferrell. Therefore, intending to be
legally bound, Ferrell and Employee agree as follows:


1.
Employee has retired from his position as Sr. Vice President of Operations of
Ferrellgas and all its affiliated entities on the Effective Date.

2.
Further, Ferrellgas agrees to pay Employee his regular base salary through May
23, 2018 and will retain Employee in a consulting and advisory role, from March
8, 2018 through March 8, 2020, (the “Advisory Period”). Employee will be paid
$250,000 per annum on the usual bi-weekly pay periods of Ferrell, subject to
withholdings and deductions, during and for the Advisory Period. Employee will
not be granted any further options or stock appreciation rights. Employee will
no longer be deemed to be an advisor to Ferrell, including any affiliates of any
Ferrell entity, after the Advisory Period, and no further rights or benefits,
including without limitation stock/common unit option or stock appreciation
rights or vesting, shall accrue to Employee during or after the Advisory Period.
Employee shall not make any 401(k) contributions nor receive any 401(k) matching
during the Advisory Period and will voluntarily discontinue deferrals to his
Supplemental Savings Plan. Employee will not be entitled to future ESOP
allocations after the Effective Date. Employee shall cooperate fully with
Ferrell in the transition of his duties, but shall not undertake any duties on
behalf of Ferrell and shall not be considered to be operating within the course
of any duties unless specifically directed in writing by Ferrell to do so.
Employee shall not have the authority, apparent or actual, to enter into
agreements on behalf of Ferrell or to otherwise bind the company, and Employee
shall not hold himself out to be an officer of Ferrell. Employee shall have
access to company offices, telephone systems, computer or email systems or other
Ferrell property during the Advisory Period only as specifically authorized in
writing by Ferrell. Employee will office from his home and all business
communications by him shall be directed to Trent Hampton, Sr. Vice President of
Ferrellgas. Employee shall be reimbursed only for previously authorized and
reasonable out-of-pocket expenses incurred on behalf of Ferrellgas. Employee
agrees to be available to assist and cooperate with Ferrell and to respond in a
timely manner to reasonable inquiries from Ferrell senior management. Employee
agrees that the confidentiality provisions of his Employee Agreement shall
extend to any confidential information (as defined in his Employment Agreement)
obtained or developed during this period.

3.
During the Advisory Period, Ferrellgas shall provide the employer share of any
health, vision, and dental coverage in which Employee and his dependents were
enrolled as of the Effective Date and Employee’s cost for these benefits will be
consistent with the rates charged to active employees during the Advisory
Period. Employee acknowledges that the end of the Advisory Period will
constitute a "qualifying event" for COBRA purposes. Employee acknowledges such
payments are greater than Ferrell’s COBRA obligations.     

During the Advisory Period, Ferrellgas shall also provide the employer share
of the cost of any life





--------------------------------------------------------------------------------

2


and AD&D coverage in which Employee and his dependents were enrolled as of the
Effective Date, and Employee's cost for these benefits will be consistent with
the rates paid by active employees. 


4.
In exchange for the mutual promises made here, Employee agrees to forever
RELEASE and DISCHARGE Ferrell, all of Ferrell’s affiliated entities, and
Ferrell's officers, employees, directors and agents from any and all claims
arising from his employment and/or cessation of employment and all debts,
obligations, claims, demands, or causes of action of any kind whatsoever, known
or unknown, in tort, contract, by statute or on any other basis, for equitable
relief, compensatory, punitive or other damages, expenses (including attorney's
fees), reimbursements or costs of any kind, including, but not limited to, any
and all claims, demands, rights and/or causes of action, including those which
might arise out of allegations relating to a claimed breach of an alleged oral
or written employment contract, or relating to purported employment
discrimination or civil rights violations, such as, but not limited to, those
arising under Title VII of the Civil Rights Act of 1964 and all amendments
thereto, Executive Order 11246, as amended, the Age Discrimination in Employment
Act of 1967, as amended, the Equal Pay Act, the Rehabilitation Act of 1973, the
Americans with Disabilities Act, the Older Workers’ Benefits Protection Act,
and/or any other applicable federal, state, or local employment discrimination
or retaliation statute, ordinance or common law doctrine which Employee might
assert against Ferrell. Employee waives any right to recover in any lawsuit
brought on his behalf by any government agency or other person. Except as
specifically provided, this paragraph does not release any rights or obligations
under this Agreement or any rights or Employee’s interest existing (as of the
Effective Date) in the Ferrell Companies, Inc. Incentive Compensation Plan, the
Ferrellgas Unit Option Plan, the Ferrell Companies, Inc. Employee Stock
Ownership Plan, the Ferrell Companies, Inc. 401(k) Investment Plan, or the
Ferrell Companies, Inc. Supplemental Savings Plan. This provision specifically
releases any claims by Employee pursuant any employment agreement with Ferrell.



5.
Employee acknowledges that he has been employed by Ferrell in a senior
management capacity and has supervised employees conducting business throughout
the United States, including employees directly involved in the sale, wholesale,
and transportation of propane and the purchase and supply of propane, including
sale and transport to national and government accounts. In the course of his
employment, Employee has received significant Confidential Information (as
defined in his Employee Agreement), including specific information regarding
Ferrell’s strategies, suppliers, product costs and customers throughout the
United States and has participated in all meetings of the executive committee
and board of directors of Ferrell. For that reason, and in consideration of the
financial benefits granted to Employee pursuant to this Agreement, Employee
acknowledges that any employment or consulting engagement in the propane
industry or direct or indirect solicitation of customer or employees of Ferrell
during the Advisory Period would result in the inevitable disclosure and/or use
of such Confidential Information to the detriment of Ferrell. Therefore,
Employee agrees not to accept employment or consulting engagement in the retail
or wholesale propane distribution or transportation industries in whole or in
part within the United States during the Advisory Period or the two-year period
immediately following the Effective Date of his retirement.      Further,
Employee agrees not to divert customers or employees of Ferrell, nor interfere
with the relationship between Ferrell and any of its customers and employee
during the Advisory Period.    
    

6.
Employee agrees to cooperate with Ferrell in the transition plans of Ferrell
with respect to his responsibilities. Employee shall not undertake any further
day-to-day responsibilities, except as directed, and shall act in a
substantially similar manner as described in Section 2, consistent with his role
as an advisor in the Advisory Period.     



7.
Employee promises not to make any derogatory, disparaging or false statements to
any third parties intended to harm the business or personal reputation of
Ferrell, its directors, officers and employees, nor to disparage or act contrary
to the transition plans of Ferrell.







--------------------------------------------------------------------------------

3


8.
Employee understands and agrees that if he violates any promises, Ferrell may
pursue all permissible remedies to redress such violations including seeking
repayment of all payments made under this Voluntary Retirement and Release and
recovery of costs and reasonable attorney's fees. If Employee violates any
promises during the Advisory Period, in addition to its other remedies Ferrell
may terminate Employee’s engagement as an advisor and all payments and benefits
hereunder.



9.
Employee agrees that the surviving terms of his Employee Agreement, his FCI
Option Grantee Agreements, any Ferrellgas Partners, L.P. Option Agreements,
Stock Appreciation Rights Agreements and any similar employment agreements with
Ferrell, which are incorporated herein by reference, are enforceable agreements
by the Parties, that his obligations under these agreements inure to the benefit
of Ferrell, and that this Voluntary Retirement and Release does not release him
from any post-employment obligations under them or under any other contract
which obligates Employee not to reveal the Confidential Information of
Ferrellgas.     



10.
Employee acknowledges that there may be existing litigation or regulatory
matters of which he may have knowledge. Employee agrees to remain available
(upon reasonable prior notice) to consult with Ferrell in connection with any
claims or litigation involving Ferrell and any transitional matters involving
Employee's prior duties with Ferrell. Ferrell shall reimburse Employee for his
reasonable out-of-pocket expenses in connection with such consultation.



11. This agreement shall be governed by the laws of the state of Kansas, except
with respect to the issuance, ownership and exercise of options or stock
appreciation rights, which shall be governed by the state of Delaware.








--------------------------------------------------------------------------------

4


Additional Statement by Employee


I was given a copy of this Voluntary Retirement and Release and was notified
that I have the right to consult with an attorney before signing. Furthermore, I
acknowledge being given at least twenty-one (21) days within which to consider
this Voluntary Retirement and Release. I have carefully read and fully
understand this Voluntary Retirement and Release and have had sufficient time
and opportunity to consult with my personal tax, financial, and legal advisors
prior to signing. By signing this Voluntary Retirement and Release, I
voluntarily indicate my intent to be legally bound by its terms. I understand
that I may revoke this Voluntary Retirement and Release within seven days after
signing it but that thereafter it is irrevocable.




THIS IS A RELEASE OF CLAIMS
READ CAREFULLY BEFORE SIGNING






 
 
/s/ Randy V. Schott
 
 
 
Randy V. Schott
 
 
 
 
 
 
 
 
 
 
 
3/8/2018
 
 
 
Date
 





FERRELLGAS, INC.;
FERRELL COMPANIES, INC.;
FERRELLGAS PARTNERS, L.P.
FERRELLGAS, L.P.
by FERRELLGAS, INC., a Delaware
Corporation, their General Partner




By
/s/ Trent Hampton
 
Date
3/8/2018
 
Trent Hampton
 
 
 
 
Sr. Vice President
 
 
 











